Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
The declaration is upon a note, and there is but the one count.
The court finds that the note was never given, but that the amount of indebtedness from the defendant to plaintiffs, was for merchandise sold.
There is no. plainer principle than that the allegata and prohate must correspond.
The finding is against the averments, and it follows that the latter cannot support the judgment.
Judgment reversed, and cause remanded.